In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3164 
MCGARRY & MCGARRY, LLC, 
                                                   Plaintiff‐Appellant, 

                                   v. 

RABOBANK, N.A., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 16 C 5978 — Milton I. Shadur, Judge. 
                      ____________________ 

    ARGUED JANUARY 5, 2017 — DECIDED JANUARY 26, 2017 
                ____________________ 

    Before POSNER, MANION, and WILLIAMS, Circuit Judges. 
    POSNER,  Circuit  Judge.  Bankruptcy  Management  Solu‐
tions,  Inc.  (“BMS”  for  short)  provides  a  variety  of  adminis‐
trative services, including software and banking services, to 
bankruptcy  trustees.  See  www.google.com/?gws_rd=ssl#q=
Bankruptcy+Management+Solutions%2C+Inc  (visited  Jan. 
26,  2017).    It  is  not  a  bank,  but  it  uses  a  bank,  Rabobank, 
N.A.,  as  the  depositary  for  the  banking  services  that  BMS 
provides  to  bankruptcy  trustees  through  its  software.  Ra‐
2                                                        No. 16‐3164 


bobank appears to be the largest provider of depositary ser‐
vices  to  such  trustees,  just  as  BMS  apparently  is  the  largest 
supplier to them of software that makes it easier for a bank‐
ruptcy trustee to manage a bankruptcy by helping him keep 
track of documents, distribute money to creditors, and com‐
ply with reporting obligations. 
    Eugene Crane, the trustee in the bankruptcy of a compa‐
ny named Integrated Genomics, Inc., hired BMS to provide a 
variety  of  services  in  Integrated’s  bankruptcy  proceeding. 
The parties’ contract required the trustee to hire Rabobank to 
provide  banking  services  to  him  in  the  proceeding  and  to 
deposit  with  the  bank  substantially  all  of  the  funds  in  any 
bankruptcy  estate  in  which  the  trustee  uses  BMS’s  services. 
A  separate  contract  between  the  trustee  and  the  bank,  to 
which  BMS  was  not  a  party,  authorized  Rabobank  to  with‐
draw from the funds a monthly fee for the services it renders 
in  the  bankruptcy  proceeding.  These  contracts  may  have 
been  the  product  of  a  prior  agreement  between  BMS  and 
Rabobank  in  which  BMS  promised  Rabobank  that  it  would 
require trustees who used its services to hire Rabobank and 
Rabobank promised BMS that it would remit to BMS a por‐
tion of the fees it obtained. 
    The  plaintiff,  a  law  firm,  was  a  modest  creditor  of  Inte‐
grated and filed a claim in the bankruptcy proceeding, at the 
conclusion  of  which  it  received  a  distribution  of  $12,472.55. 
It  would  have  received  $12,666.90  had  not  the  trustee  de‐
ducted $194.35 to pay for a small part of Rabobank’s fee for 
providing  banking  services  to  him,  and  even  more  had  Ra‐
bobank  paid  interest  on  the  bankruptcy  estate’s  deposits, 
which it did not. 
No. 16‐3164                                                           3 


     The  plaintiff  alleges  that  the  three  contracts—between 
Rabobank  and  BMS,  between  the  trustee  and  BMS,  and  be‐
tween  the  trustee  and  Rabobank—violated  12  U.S.C. 
§ 1972(1)(E),  a  section  of  the  Bank  Holding  Company  Act 
that states that “a bank shall not in any manner extend cred‐
it, lease or sell property of any kind, or furnish any service, 
or fix or vary the consideration for any of the foregoing, on 
the  condition  or  requirement  …  that  the  customer  shall  not 
obtain some other credit, property, or service from a compet‐
itor of such bank, a bank holding company of such bank, or 
any subsidiary of such bank holding company, other than a 
condition  or  requirement  that  such  bank  shall  reasonably 
impose in a credit transaction to assure the soundness of the 
credit.”  The  plaintiff  argues  that  by  requiring  the  trustee  in 
the Integrated bankruptcy to obtain banking services exclu‐
sively from Rabobank, the bank conditioned its provision of 
services  on  the  trustee’s  not  obtaining  equivalent  services 
from a competitor of that bank, and so violated the Act. 
     The  district  judge  was  right  to  reject  the  argument.  The 
plaintiff fails to distinguish between exclusive dealing and a 
single  transaction.  Had  Rabobank  conditioned  its  provision 
of services to trustee Crane on his agreeing never to hire any 
bank other than Rabobank in any bankruptcy proceeding in 
which he’s the trustee, that would be exclusive dealing. But 
if, as in this case, all Crane decides is that he needs a bank—
not a bunch of banks—to provide banking services to him in 
a particular bankruptcy of which he’s the trustee, there is no 
exclusivity; in his next trusteeship Crane will be free to hire a 
different  bank.  He  may  well  hire  Rabobank  the  next  time 
too,  assuming  he  wants  to  hire  BMS,  since  BMS  and  Ra‐
bobank  work  closely  together  and  in  the  present  case  BMS 
made it a condition of agreeing to work with the trustee that 
4                                                        No. 16‐3164 


he hire Rabobank. But again it would be a decision based on 
the trustee’s needs in a new and different case, not based on 
a  commitment  made  before  the new  case  existed.  Although 
Crane  has  agreed  that  in  any  future  case  in  which  he  is  a 
trustee and hires BMS he will hire Rabobank as well, he has 
not  committed  to  hiring  BMS,  and  if  he  doesn’t  then  he 
won’t  have  to  hire  Rabobank.  The  fact  that  he  prefers  to 
work with these two companies is not a commitment not to 
work with any others and therefore to deal exclusively with 
those two. 
   Exchange National Bank of Chicago v. Daniels, 768 F.2d 140, 
143 (7th Cir. 1985), “construed [12 U.S.C.] § 1972 as prohibit‐
ing  exclusive  dealing  practices—those  that  attempt  to  pre‐
vent  customers  from  dealing  with  other  banks.”  The  cus‐
tomer  in  this  case  was  trustee Crane.  No  one  forced  him  to 
deal  with  BMS  and  Rabobank.  He  chose  to  deal  with  them 
rather than with other suppliers of banking services because 
they’re  highly  experienced  in  the  provision  of  the  services 
that  the  trustee  required.  Suppose  your  doctor  tells  you  to 
take an 81 mg aspirin every night before going to bed, in or‐
der to reduce the likelihood of a heart attack. So you go and 
buy  a  small  bottle  of  Bayer  81  mg  aspirin.  After  a  while  it 
runs  out  and  you  buy  another,  identical,  bottle  of  Bayer  81 
mg  aspirin.  And  so  on  indefinitely.  Could  a  competitor  of 
Bayer  sue  you  for  engaging  in  exclusive  dealing,  because 
you  refuse  to  deal  with  Bayer’s  competitors?  No,  and  the 
premise of the plaintiff’s suit is as flimsy. 
   There  is  another  ground  on  which  the  plaintiff’s  claim 
must be rejected. The only quantified harm he incurred was 
the $194.35 fee deducted from his share of the distribution of 
the bankrupt’s assets to the creditors in order to compensate 
No. 16‐3164                                                        5 


Rabobank for a share of the services  that the bank had  ren‐
dered in the bankruptcy proceeding—had rendered to all the 
creditors,  including  the  plaintiff.  There  is  no  evidence,  or 
even  an  argument,  that  the  fee  was  exorbitant,  or  that  it 
would have been any lower had the trustee been allowed to 
hire a different bank or a plurality of banks. 
     The  judgment  of  the  district  court  dismissing  the  plain‐
tiff’s suit with prejudice is 
                                                         AFFIRMED.